Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (q)(3) POWER OF ATTORNEY Helen Frame Peters, as a Trustee of: the following trusts, each a Massachusetts business trust (the Trust), (does hereby severally constitute and appoint Thomas E. Faust, Jr., Barbara E. Campbell and Maureen A. Gemma, or any of them, to be true, sufficient and lawful attorneys, or attorney, to sign for me, in my name in the capacity indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of the Trust, in respect of shares of beneficial interest and other documents and papers relating thereto: Eaton Vance Growth Trust Eaton Vance Michigan Municipal Income Trust Eaton Vance Investment Trust Eaton Vance Municipal Income Trust Eaton Vance Municipals Trust Eaton Vance National Municipal Income Trust Eaton Vance Municipals Trust II Eaton Vance New Jersey Municipal Income Trust Eaton Vance Mutual Funds Trust Eaton Vance New York Municipal Income Trust Eaton Vance Series Trust Eaton Vance Ohio Municipal Income Trust Eaton Vance Series Trust II Eaton Vance Pennsylvania Municipal Income Trust Eaton Vance Special Investment Trust Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Variable Trust Eaton Vance Risk-Managed Equity Income Opportunities Fund Eaton Vance California Municipal Income Trust Eaton Vance Senior Floating-Rate Trust Eaton Vance Credit Opportunities Fund Eaton Vance Senior Income Trust Eaton Vance Credit Opportunities Fund II Eaton Vance Short Duration Diversified Income Fund Eaton Vance Enhanced Equity Income Fund Eaton Vance Tax-Advantaged Dividend Income Fund Eaton Vance Enhanced Equity Income Fund II Eaton Vance Tax-Advantaged Global Dividend Income Fund Eaton Vance Floating-Rate Income Trust Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund Eaton Vance Insured California Municipal Bond Fund Eaton Vance Tax-Managed Buy-Write Income Fund Eaton Vance Insured California Municipal Bond Fund II Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Insured Florida Plus Municipal Bond Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Insured Massachusetts Municipal Bond Fund Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Eaton Vance Insured Michigan Municipal Bond Fund Eaton Vance Tax-Managed Global Diversified Equity Income Fund Eaton Vance Insured Municipal Bond Fund Eaton Vance Tax-Managed International Diversified Equity Income Fund Eaton Vance Insured Municipal Bond Fund II Eaton Vance Insured New Jersey Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund II Eaton Vance Insured Ohio Municipal Bond Fund Eaton Vance Insured Pennsylvania Municipal Bond Fund Eaton Vance Limited Duration Income Fund Eaton Vance Massachusetts Municipal Income Trust IN WITNESS WHEREOF I have hereunto set my hand on the date set opposite my signature. Signature Title Date /s/ Helen Frame Peters Trustee November 17, 2008 Helen Frame Peters
